NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



In the Interest of R.L., R.R., and L.L.,   )
children.                                  )
                                           )
                                           )
S.L.,                                      )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D18-3440
                                           )
DEPARTMENT OF CHILDREN AND                 )
FAMILIES and GUARDIAN AD LITEM             )
PROGRAM,                                   )
                                           )
              Appellees.                   )
                                           )

Opinion filed December 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Norman A. Palumbo, Jr., Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Diane G. DeWolf, Thomasina Moore, and
Laura J. Lee, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and VILLANTI and BADALAMENTI, JJ., Concur.




                                    -2-